COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Elder
Argued at Richmond, Virginia


FRANCIS C. BLOXTON, JR.
                                           MEMORANDUM OPINION * BY
v.   Record No. 1041-98-2                 JUDGE SAM W. COLEMAN III
                                                 MAY 4, 1999
WENDY H. BLOXTON


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   Herbert C. Gill, Jr., Judge

          John N. Clifford (Shirley L. Hennessy;
          Clifford & Duke, P.C., on briefs), for
          appellant.

          Robert C. Elliott, II (Rebecca E. Duffie; The
          Elliott Law Firm, on brief), for appellee.


     In this equitable distribution appeal, Francis C. Bloxton

(husband) contends the trial court erred (1) by dividing the

marital assets equally between the parties, (2) by requiring

husband to pay a portion of the credit card debt incurred by Wendy

H. Bloxton (wife), (3) by crediting wife $2,000 for an air

conditioning unit installed in the husband’s separately owned home

with marital funds, and (4) in calculating the marital portion of

the husband’s pension.    We find that the trial court did not abuse

its discretion by dividing the marital property equally between

the parties, by ordering the husband to pay a portion of the


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
wife’s credit card debt, or by awarding the wife a $1,000 credit 1

for her share of a marital asset traced from husband’s separately

owned property.   However, we hold that the trial court erred in

calculating the marital share of husband’s pension plan and we

reverse that ruling.

                              BACKGROUND

     The Bloxtons were married for six years.       They had no

children born of the marriage.    At the time of divorce, husband

was fifty-one years old and wife was forty years old.      At various

periods during the marriage, wife’s three teenage children from a

prior marriage lived with the Bloxtons.

     From 1988 to 1990, wife contributed from $100 to $700 a month

from her earnings into the marital account.      Over the course of

the six-year marriage, husband earned $231,678, all of which he

deposited in the parties’ joint account.      During the same period,

wife earned $76,272, $11,014 of which she deposited in the joint

account.    After obtaining a job at a retail store in 1992 and

until 1994, wife paid half the house payment, half the electric

bill, and half the telephone bill.       She also paid fully for her

personal long distance telephone calls.      Additionally, she

purchased family groceries and incidentals including cleaning

supplies.    She estimated that bill payments and payments into the


     1
      Although husband contends the trial court erred by awarding
wife $2,000, in fact the trial court merely classified $2,000 as
marital and awarded wife $1,000.


                                 - 2 -
marital account represented about seventy-five percent of her

approximately $20,000 annual salary.    Near the end of the

marriage, the husband closed the joint account over a controversy

surrounding a check that wife wrote to a grocery store for

thirteen dollars.    After husband closed the account, wife paid her

share of the monthly expenses in cash.

     During the marriage, the parties reduced the mortgage

principal for husband’s separately owned marital residence by

$15,449.   The Bloxtons spent $2,000 of marital funds to install in

the residence a central air conditioning system.   The parties also

expended marital funds on new windows and floor joists.

     Husband retired at age fifty after 25.245 years of service

with the Army and Air Force Exchange Service.   Husband had 3.863

additional years of military service and 1.103 years of

accumulated sick leave that were credited toward his retirement,

resulting in a total of 30.211 creditable years.   Husband had

earned sick leave at the rate of four hours for every two weeks.

He testified that during the marriage, he had missed only one or

two hours of work.

     Based on evidence concerning the character and nature of the

debts, the trial court classified four of wife’s credit card debts

and two of husband’s debts as marital.




                                - 3 -
                               ANALYSIS

                                  I.

     Husband contends that the trial court abused its discretion

by ordering that the marital property be divided equally.

     The division of marital property is committed to the sound

discretion of the trial court.     See Amburn v. Amburn, 13 Va.

App. 661, 666, 414 S.E.2d 847, 850 (1992).      On review, a divorce

decree based solely on depositions is not as conclusive as a

decree based on ore tenus evidence; however, such a decree is

nevertheless presumed correct and will not be reversed if

supported by substantial evidence.       See Capps v. Capps, 216 Va.

382, 384, 219 S.E.2d 898, 899 (1975).      Code § 20-107.3(E)

specifies the factors that a trial court must consider in

deciding how to equitably distribute marital property.      However,

the trial court has broad discretion in the consideration it

gives each statutory factor.    “A trial court, when considering

these factors, is not required to quantify the weight given to

each, nor is it required to weigh each factor equally, though

its considerations must be supported by the evidence.”       Marion

v. Marion, 11 Va. App. 659, 664, 401 S.E.2d 432, 436 (1991).

     The trial court considered the evidence in light of the

factors specified in Code § 20-107.3(E).      On husband’s motion,

the trial judge reconsidered the evidence in light of those

factors.   Although the judge did not articulate the process he

followed in considering the statutory factors, such an

                                 - 4 -
articulation is not required, and the evidence was sufficient to

support the trial judge’s decision to equally divide the marital

property.

     The evidence shows that the husband’s monetary

contributions to the acquisition of marital property exceeded

the wife’s monetary contributions.      However, we do not “sanction

a disproportionate division of the assets in favor of one party

simply because that party has been primarily responsible for the

development of the marital assets.”      Zipf v. Zipf, 8 Va. App.

387, 393 n.2, 382 S.E.2d 263, 266 n.2 (1989).     Among the factors

to be considered are the parties’ non-monetary contributions to

the well-being of the family.    See Bentz v. Bentz, 2 Va. App.

486, 489, 345 S.E.2d 773, 774-75 (1986).

     The evidence of wife’s non-monetary contributions to the

well-being of the family, including housework, yard work, and

activities incidental to those chores, was substantial.

Additionally, the wife made significant monetary contributions

of marital assets.   Accordingly, we hold that the trial judge,

having considered and applied the factors of Code § 20-107.3(E)

to the evidence, did not abuse his discretion by ordering an

equal division of the marital assets.

                                 II.

     Husband contends that the trial court erred by ordering

husband to pay a portion of wife’s credit card debt.     Code

§ 20-107.3(C) authorizes the court to apportion and order

                                - 5 -
payment of the debts of the parties that are incurred prior to

the dissolution of the marriage.   In apportioning debt, Code

§ 20-107.3(C) requires that the court also consider the factors

listed in Code § 20-107.3(E).   The trial judge stated that he

apportioned the debt after having considered the factors listed

in Code § 20-107.3(E).    Wife testified as to the nature and

general character of the various debts.   She excluded from the

debt balances purchases she made after the dissolution of the

marriage.   Of the six debts about which she testified, the trial

court determined that wife incurred four of these debts to cover

marital expenses.   She testified that some of the debt

represented the cost of living expenses incurred as a result of

marital turmoil, but before the date of last separation.   Given

the evidence in the record, we cannot say that the trial court

abused its discretion by ordering husband to pay half of the

four credit card debts.

                                III.

     Husband asserts that the trial court erred by crediting

wife $2,000 for central air conditioning installed with marital

funds in the marital residence that husband owned separately.

In fact, the trial court awarded wife a $1,000 credit after

finding that wife traced $2,000 of marital funds that had been

commingled with the husband’s separate property.

     The trial court relied upon Code § 20-107.3(A)(3)(d) to

classify the $2,000 as marital.

                                - 6 -
             When marital property and separate property
             are commingled by contributing one category
             of property to another, resulting in the
             loss of identity of the contributed
             property, the classification of the
             contributed property shall be transmuted to
             the category of property receiving the
             contribution. However, to the extent the
             contributed property is retraceable by a
             preponderance of the evidence and was not a
             gift, such contributed property shall retain
             its original classification.

Code § 20-107.3(A)(3)(d).

        The wife had the burden to trace the $2,000 contributed to

or commingled with the separate real estate in the form of an

identifiable asset, in this case the central air conditioning

unit.     See Rahbaran v. Rahbaran, 26 Va. App. 195, 207-08, 494

S.E.2d 135, 141 (1997).    However, in order to trace the $2,000

as marital property contributed to and commingled with the

separate real estate, Code § 20-107.3(A)(3)(d) does not require

that the marital portion be segregated from the whole.       See id.

Tracing involves the two-step process of (1) identifying a

specific portion of hybrid property as either marital or

separate, and (2) directly tracing that identifiable portion to

either a separate or marital asset.      Id.   The wife proved by a

preponderance of the evidence that the air conditioning unit was

an identifiable and measurable portion of the marital residence

and that $2,000 of marital funds was traceable to that portion

of the hybrid property.     See id.   Accordingly, the trial court




                                 - 7 -
did not err by awarding the wife $1,000 as her share of that

marital asset.

                                 IV.

     Finally, husband contends that the trial court erred in

calculating the marital portion of his pension plan.     To

determine the marital portion of the pension, the trial court

employed the coverture fraction endorsed in Primm v. Primm, 12

Va. App. 1036, 1038, 407 S.E.2d 45, 46 (1991).    The marital

share consists of a fraction in which the numerator represents

the creditable years of employment husband accrued during the

marriage and the denominator represents the total number of

creditable years at the time of retirement.    See id.   The trial

court correctly included in the denominator the 1.103 years of

sick leave accrued during the course of husband’s employment and

credited toward his retirement. 2   In its opinion letter, the

trial court stated its intention to add to the numerator of the

fraction the amount of sick leave that husband acquired during

the marriage.    Although the trial court correctly articulated

the method for calculating the numerator, the trial court used


     2
      On appeal, husband contends that the sick leave did not
increase his retirement benefits but rather that the sick leave
merely allowed him to retire earlier. However, husband makes no
reference to the record to support this contention. In fact,
husband testified that his retirement was calculated based on
30.211 years of service, a figure which includes 1.103 years of
sick leave. Thus, like the trial court, we treat the accrued
sick leave as service creditable to husband’s retirement
benefits.


                                - 8 -
an inflated figure for the sick leave acquired during the

marriage.   In calculating the numerator -- that is, the number

of creditable years accrued during the six years of marriage --

the trial court added 1.03 years of sick leave.    Where 1.103

years represented the total acquired sick leave credit for

25.245 years of service, husband acquired only a fraction of

that amount during the marriage.   Husband testified that he

acquired four hours of leave every two weeks of service.    He

further testified that he missed only one or two hours of

service during the entire marriage.     Thus, husband would have

accumulated 104 hours of service per year, or 624 hours during

the entire six-year marriage.   This figure represents .3 years

of service.    Accordingly, the trial court erred in using 7.03

instead of 6.3 as the numerator of the coverture fraction.

Therefore, upon remand, the wife’s marital share, based upon the

Primm coverture fraction adopted by the trial court, shall be

calculated as follows:   6.3/30.211 X 50% = 10.4% X amount of

retired pay.

     In summary, we find the trial court did not abuse its

discretion by dividing the Bloxtons’ marital property equally,

by ordering husband to pay for a portion of wife’s credit card

debt, or by crediting wife $1,000 for the marital funds traced

to the central air conditioning.   Finally, although the trial

court employed a proper mechanism for determining the marital

portion of husband’s retirement account, the trial court erred

                                - 9 -
in calculating the creditable years of service accumulated

during the marriage.

     We find that the husband had reasonable grounds for appeal.

Therefore, wife’s request for an award of attorney’s fees and

costs of this appeal is denied.   See Gayler v. Gayler, 20 Va.

App. 83, 87, 455 S.E.2d 278, 280 (1995); Rule 5A:30.

     Accordingly, the trial court’s final decree is affirmed in

part, vacated in part, and remanded for the trial court to amend

the decree in conformity with this opinion.

                                              Affirmed in part,
                                              vacated in part,
                                              and remanded.




                             - 10 -